Citation Nr: 1512760	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure and secondary to diabetes mellitus, type II, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	Angela K. Drake, Esq.




WITNESSES AT HEARING ON APPEAL

The appellant, her son, and her daughter


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.  He died in April 2009.  The appellant is the surviving spouse of the Veteran.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.    

At the time of the Veteran's death, he had perfected an appeal as to the claims of entitlement to service connection for diabetes mellitus, type II, and for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.  Following the Veteran's death, in February 2010, the appellant filed a claim based upon her status as the Veteran's surviving spouse requesting to continue the Veteran's service connection claims.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014).  In this case, the appellant's claim to continue the Veteran's service connection claims was accepted by the RO as a request for substitution as the claimant in the claim pending at the time of the Veteran's death and the appellant's request for substitution was granted.  The diabetes and peripheral neuropathy of the bilateral lower extremities claims have been certified to the Board for adjudication based upon substitution of the appellant as the claimant.  

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a March 2013 hearing conducted via videoconference.  A transcript of the hearing is of record.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The Board notes that a December 2009 RO decision denied the appellant's claims of entitlement to Dependency Indemnity Compensation (DIC), death pension, and accrued benefits by a surviving spouse.  As evidenced by the claims folder, the appellant has not expressed disagreement with this decision.  Accordingly, these issues are not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A.               § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

In a June 2013 decision, the Board denied the appellant's diabetes and peripheral neuropathy claims.  The appellant appealed the Board's denial of the claims to the United States Court of Appeals for Veterans Claims (the Court).  Subsequent to the appeal, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR).  An Order of the Court dated May 2014 granted the motion, vacated the Board's June 2013 denial of the claims, and remanded the case to the Board.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed above, the appellant's diabetes and peripheral neuropathy claims involve a JMR.  The JMR indicated that the Board erred in the June 2013 decision denying the appellant's claims by not providing an adequate statement of reasons or bases for its determination, in particular the finding that the Veteran was not exposed to herbicides during his military service at Elmendorf Air Force Base in Alaska.  The JMR noted that the Board did not discuss the applicability of potentially relevant VA Adjudication and Procedure Manual, Manual Rewrite (M21-1MR) provisions or discuss whether these M21-1MR provisions were followed in the instant case.  The JMR specifically cited M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, which pertains to six steps for corroborating allegations of herbicide exposure outside of Vietnam and Korea.  These procedures include: 1) VA needs to make an initial finding as to whether the claimant is alleging herbicide exposure outside of Vietnam or Korea; 2) if so, "[a]sk the Veteran for the approximate dates, location, and nature of the alleged exposure;" 3) if the claimant does not respond to this request "refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist" and then to make a determination on the claim; 4) if the claimant responds to VA's request for additional information on the
alleged exposure, then "[f]urnish the Veteran's detailed description of exposure to Compensation Service" and "request a review of DoD's inventory of herbicide operations to determine whether herbicides were used as alleged;" 5) if Compensation Service confirms herbicide exposure, make a determination as to whether service connection is warranted; and, 6) if Compensation Service does not confirm herbicide exposure then "refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist" and then make a determination on the claim. 

The JMR indicated that the above-referenced procedure was not followed by the Board in finding that the Veteran was not exposed to herbicides during his service at Elmendorf Air Force Base.  Therefore, because the Board did not provide an adequate statement of reasons or bases for its finding that the Veteran was not exposed to herbicides and then denying the claims on appeal, remand was warranted for the Board to provide an adequate statement of reasons or bases consistent with this motion.  Particularly, on remand, the Board was to determine the applicability of the M21-1MR provisions, discussed above, and whether VA complied with these provisions in the instant case.

As indicated above, the appellant contends that the Veteran's diagnosed type II diabetes mellitus and peripheral neuropathy of the bilateral lower extremities were related to exposure to herbicide agents during his service at Elmendorf Air Force Base in Alaska.  She specifically contends that he was exposed to herbicide agents from refueling aircraft that had returned from Vietnam or were carrying supplies to Vietnam.

The Veteran's personnel records confirm his military occupational specialty as a fuel specialist and that he was stationed at Elmendorf Air Force Base during his military service.  Also in support of the appellant's claim is a copy of a document from the official Air Force record indicating that Elmendorf Air Force Base received about half of the aircraft traffic to and from Southeast Asia during the Veteran's military service there.  However, in July 2008, the National Personnel Records Center (NPRC) searched its records based on the Veteran's military occupational specialty and years of service and found no evidence of exposure to herbicides.  Also, in a May 2009 memorandum to VA, the U.S. Army and Joint Services Records Research Center (JSRRC) indicated that they could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See VA Adjudication Procedure Manual, M21-1MR Part IV.ii.2.C.10.m.

Based on the above-referenced findings from the NPRC and JSRRC, the Board finds that the evidence currently of record is insufficient to establish the Veteran's exposure to herbicides during service at Elmendorf Air Force Base.  However, the Board acknowledges the appellant's statement that the Veteran refueled aircraft that returned from Southeast Asia.  Moreover, neither the Compensation and Pension Service nor the JSRRC has been contacted in an attempt to verify the Veteran's exposure to herbicides in accordance with the provisions of the M21-1MR referenced in the JMR.  As such, the Board finds that remand is warranted for this development of the appellant's claims.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Compensation and Pension Service with a request for a review of the inventory of herbicide operations maintained by the Department of Defense to determine whether aircraft that carried herbicides landed at Elmendorf Air Force Base in Alaska and were refueled there, as alleged by the appellant. 

2. If the exposure is not verified by the request to Compensation and Pension Service, verification should be sought from the JSRRC.  Forward a list of the Veteran's service dates and duty locations as well as the appellant's contentions regarding the nature of his exposure to herbicides in service to JSRRC, and request verification of his exposure to herbicides.  The results of this development should be documented. 

3. The appellant should be given the opportunity to identify or submit any additional evidence relevant to her claims.  Any identified records should be sought.
 
4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the appellant and her attorney.  After the appellant has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




